           Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 1 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------x

WILLIAM ALLEN,

                 Petitioner,

        -v-                                                           No. 09 CV 5832-LTS

JAMES J. WALSH,

                 Respondent.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received the attached letter from pro se Petitioner William Allen

dated August 18, 2020, providing a “status report” on his October 2012 and December 2018 CPL

440 motions pending in New York State Supreme Court, Bronx County (respectively, the

“October 2012 Motion” and “December 2018 Motion”). In his letter, Mr. Allen states that his

October 2012 Motion was lost, and therefore he did not receive a decision on that motion. With

respect to his December 2018 Motion, Mr. Allen states that he has not yet received any decision,

despite requesting the decision from the Bronx County Clerk’s Office. Accordingly, Mr. Allen

asks the Court to help him either by obtaining a copy of the decision on his December 2018

Motion or, in the alternative, to “step[ing] in and dismiss[ing] [Mr. Allen’s] 1983 conviction” 1 so

that Mr. Allen can pursue his habeas petition in this Court pursuant to 28 U.S.C. section 2254

(docket entry no. 1, the “Petition”).



1
        It appears that a state conviction rendered in 1983 was a predicate for Mr. Allen’s
        treatment as a repeat offender in connection with the conviction he challenges in his
        pending habeas corpus petition, and that the 440.30 motion practice for which the
        pending petition has been held in abeyance relates to the 1983 conviction.


ALLEN - ORDER - OCTOBER 2020V2.DOCX                        VERSION OCTOBER 6, 2020                 1
         Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 2 of 37




               This Court cannot give Mr. Allen advice about state court procedures, not can it

intervene for him with the state court. However, the Court suggests that Mr. Allen contact the

Office of Court Administration at the Bronx Supreme Court regarding his effort to retrieve the

decision on his December 2018 Motion. Mr. Allen may write to the Office of Court

Administration at 265 East 161st Street, Bronx, NY, 10451. Nor does this Court have any power

to summarily dismiss Mr. Allen’s 1983 state conviction.

               Mr. Allen’s Petition has now been held in abeyance for over ten years. (See

docket entry no. 9.) In light of this significant passage of time during which Mr. Allen has been

pursuing his CPL 440 motions in state court, the Court directs Mr. Allen to file a letter by

January 1, 2021, stating whether Mr. Allen would like the Court to continue to hold the Petition

in abeyance, or move forward with considering his Petition on the merits.




       SO ORDERED.

Dated: New York, New York
       October 6, 2020

                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge
Copy mailed to:
William Allen
03-A-4303
Sullivan Correctional Facility
P.O. Box 116
325 Riverside Drive
Fallsburg, NY 12733




ALLEN - ORDER - OCTOBER 2020V2.DOCX               VERSION OCTOBER 6, 2020                           2
\            Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 3 of 37



                                                                               August 18, 2020

                                        1   i




     Mr. William M. Allen Jv. , #03A4303
     Sullivan Correctional Facility
     P.O. Box 116, Loe. AN/236
     Fallsburg, NY 12733-0116


    United States District Court
    Hon. Laura Taylor Swain
    United States Courthouse
    500 Pearl Street
    New York, New York 10007



                 Re:   Allen v. Walsh
                       09-CV-5832 LTS



                                   Petitioner's Status Report


    Dear Judge Taylor Swain:
         Petitioner has done exactly what your Honor's Court has ordered (2/28/20)
    me to do. Petitioner has contacted Ms. Jan Hoth and through certified mail
    correspondence on March 16, 2020 and received a response ·letter from her
    (Ms. Hoth) in April of 2020. Enclosed is a copy of petitioner's letter to Ms.
    Hoth as well as a copy of ~13. fbt.h's response. Please note: That because of the
    cononavirus and the Supreme Court Bronx County Courts being closed petitioner
    having no choice but to patiently wait for the Cle.rk's:Dffice in the Bronx County
    to response to petitioner's March 16, 2020 letter requesting a copy of any de-
    cision that Judge Simpson 'WOuld have rendered in relation to petitioner's pro
    se CPL 440.30 motion. Therefore, the reason why petitioner did not send Jan
    Hoth response letter in to your Honor's Court irrmediately was because petitioner
    was waiting for said response letter from the Clerk's Office in the Bronx County.
                                                                L       ~r
                                                                    '    ·'.



                                                (1)
         Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 4 of 37

  Ms. Hoth makes it crystal clear in her response letter to me that the District
 Attorney's Office has never responded in writing to the CPL 440.30 motion that
 she had filed on my behalf in (Xtober of 2012. Ms. Hoth also informed me in
  said response letter that the court (Judge Massero) had never respond to said
 CPL 440.30 motion in writing, therefore, this petitioner has never received a
 written decision from the court on .said (Xtober of 2012 CPL 440.30 motion which
 by the way was actually lost (said 440.30) by the court. Also, enclosed is a
 copy of an August 11, 2020 response letter that petitioner had sent certified
 mail to Ms. Hoth, responding to Ms. Hoth April, 2020 letter.

      Petitioner has also sent a certified mailed letter [on Marb.h 16, 2020] to
 the Clerk's Gffice, Supreme Court, Bronx County as ordered by your Honor's
 Court. The Bronx County Supreme Court has been closed down for the most part
 on or about March 22, 2020 because of the COVID - 19 outbreak, please see
 enclosed "Press Notice, New Courthouse Procedures''. Also, enclosed is a copy
 of said March 16, 2020 certified mailed letter to the Clerk's Office, Supreme
 Court Bronx County. UTri1!:.il this day petitioner has not received any response
 from the clerk's office, but in late July of 2020 petitioner did finally
 received the '~eturn Receipt for Merchandise" signed by someone with the pos-
 tage stamped "02 Jul 20 enclosed is a copy of this receipt.

        Under FOIL petitioner had made a request to the Inmate Records Coordi-
  nator for " ... a cq:y,py of my signing for any legal mail received by this facility
  from the Bronx County Supreme Court in December of 2018 and ·I would also like
  a copy of my signing for legal mail from the Office of the District Attorney
 Bronx County on January 2, 2019, which I did receive and signed for." Ms. Tanya
.·Pomeroy, Inmate Records Coordinator II/FOIL Officer, Sullivan Correctional
  Facility, had sent petitioner the copies that this petitioner had requested but
 when you look at said copies there is absolutely nothing from the Bronx County
  Supreme Court. Even though Ms. Pomeroy had mistakenly in her response letter
  stated to petitioner that " .•• request for legal mail logbook for December 2018
          2 2019 showing legal mail received by the Bronx County Supreme Co~rt
  J anuary ,                                             .     "   B t wh pet1-
  and Bronx County District . Attorney's Office, respective1Y ~     u '   en    d
  tioner received said copies of legal mail logbook information the dates an       A
                                     d       h 'Monday 12-17-18, Allen 03A4303, AD
  places received from were state as sue '



                                       (2)
     Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 5 of 37




TC Won Bronx County, and Wednesday 1-2-19, Allen 03A4303, DA Bronx County
   " Enclosed is acopy of these quoted dates that Ms. Pomeroy had sent this
petitioner's as well as a copy of her (Ms. Pomeroy) G.over letter attached to
said legal mail logbook copies. And, a copy of petitioner's letter to the
Inmate Record Coordinator making a request under FOIL for said legal mail
logbook copies. Please note: Nothing ever came from the Clerk' Office Bronx
County.
     Petitioner's point is, that I never _-received any decision from the Clerk's
Off ice in the Bronx County in December of 2018 the only mail that this
petitioner received in December of 2018 was a copy of ADA T C Won' s letter
dated December 12, 2018 requesting an extension of time to Judge Shawndya L.
Simpson and/or a two week adjournment in order to file the District Attorney's
Office response to petitioner's prose CBL 440.30 motion. Enclosed is a copy
of ADA T. Charles Won December 12, 2018 letter that petitioner signed for in
this facility's legal mail logbook on December 17, 2018. And, what petitioner
signed for on Wednesday January 2, 2019 was petitioner's copy of the People's
response motion "Affirmation In Opposition" that ADA T. Charles Won did dated
December 28, 2018. Which petitioner has already sent a copy of said response
motion to your honor's court on February 26, 2019, enclosed is a copy of said
February 26, 2019 letter.
     Your Honor, again the Clerk's Office in the Bronx County has told this
Court that a decision was iss11ed with respect to a September 2018 motion in
December 2018. Again, this filed said pro se CPL 440.30 motion was act11ally .
sent certified mail to the Bronx Co11nty Supreme Co11rt on July 25, 2018, b11t
either way if it took the Clerk's Office two (2) month to calendar and/or
file petitioner's pro se CPL 440.30 motion then this petitioner has no con-
trol over what the Supreme Court, Bronx County Clerk's0ffice does when it
came down to filing petitioner's pro se motion. But, what petitioner does
know for a fact is that I have~ received any decision from the Bronx
County Supreme Courts, the Bronx County Supreme Court Clerk's Office, or even
from the Bronx County District Attorney's Office and it's been two (2) years
since I have filed said pro se CPL 440.30 motion in the Bronx County, Supreme
Court.

                                      (3)
     Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 6 of 37


    So, petitioner     is once again obligated, therefore, using due diligence
in trying to get a decision from Judge L. Simpson in relation to petitioner's
pro se CPL 440.30 motion. Judge Taylor Swain there should have been a decision
especially since !illA T. Charles Won had filed an "Affirmation In Opposition'' in
response to said pro se CPL 440.30 motion. And, I have been asking the Court
(Judge Shawndaya L. Simpson) for a decision since August 25, 2019 certified
mail and yet petitioner has never received any response nor a decision from
Judge Simpson, enclosed is a copy of said August 25, 2019 update status report
complaining to your Honor about getting no decision and no response from Judge
Sim:son's Court in relation to said pro se CPL 440.30 motion, therefore, seeking
guidence and help from your Honor's Court. Please note: normally the District
Attorney's Office even sends a copy of the Court's decision as a courtesy, but
not this time.

    The Clerk's Office in the Bronx County appears to have refused to response
to petitioner's -March 16, 2020 letter respectfully requesting the decision from
Judge Simpson's Court and Judge Simpson's Court has refused to respond to
petitioner's August 25, 2019 letter respectfully requesting a decision from
petitioner's pro se CPL 440.30 motion and !illA T. Charles Won response
"Affirmation and Opposition" motion. [Since the Clerk's Office in the Bronx
County has informed yoJt" Honor's Court that a decision was rendered in December
of 2018]. Judge Taylor Swain, again which Court can this petitioner appeal to
in order to get Judge · si.~son' s decision, so that this petitioner can excercise
petitioner's constitutional right to appeal Judge Simpson's decision. Which
will, therefore, allow this petitioner to finally get to moving on with petit-
ioner's appeal process under USC 2254. Because said USC 2254 has been held in
abeyance for ten (10) plus years now.
     Or in the alternate, and most importantly because Judge t1assero never
issued a decision on petitioner's CPL 440.30 motion that Ms. Jan Hoth filed on
petitioner's behalf, and The Bronx County District Attorney's Office did not
respond to said CPL 440.30 motion with a "Affirmation In Opposition" motion.
This petitioner was denied his constitutional and statutory rights to appeal
said CPL 440.30 motion, which petitioner is asking this Court to step in and
dismiss petitioner's 1983 conviction in the interest of justice since the Bronx
Borough Property Clerk's Office said that they had lost the DNA evidence in my
1983 case to convict this petitioner. Please note: that said 1983 case was in
fact reversed by the Appellate Division First Judicial Department on a clear


                                        (4)
   Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 7 of 37
out identification issue.

    Please note: As your Honor can see the December 12, 2018 letter that
petitioner received and signed for on 12-17-18 the envelope is postage
stamped Dec. 13. =2018 from the "Office of the District Attorney, Bronx County
Bronx, N.Y. 10451 ADA T. Charles Won". Again, with said letter requesting for
a two week adjournment from ADA Won.

    Inclosing petitioner had sent your Honor copies of petitioner's March 16,
2020 letters to Ms. Jan Hoth and the Clerk's Office in the Bronx County certi-
fed mail. Even though petitioner has included said March 16, 2020 as exhibits
in this September 1, 2020 update status report.

    Whereupon, petitioner is proceeding pro se it is respectfully requested
that I be afforded "liberal construction" upon the proceedings and not be held
to the same standards as that of a licensed and practicing attorney, and that
my updated status report be liberally read and interpreted to raise the strong-
est arguments they suggest pursuant to the authority of Burgos v. Hopkins, 14 F.
3d 787, 790 [2nd Cir. 1994] (according, Elliot v. Brosom, 872 F. 2d 20, 21-22
2nd Cir. 1989]); also, see: Haines v. Kerner, 404 U.S. 519 (1972).




                                                     Respectfully submitted,




                                                 Wi~.        Allen Jr';i)ro se




                                     (5)
        Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 8 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------x
WILLIAM ALLEN,

                  Petitioner,

         -v-                                                            No. 09 CV 5832-LTS

JAMES J. WALSH,

                 Respondent.

-------------------------------------------------------x
                                                     ORDER

                 The Cou11 has received a letter from         QIQ   se Petitioner William Allen dated

February 14, 2020, providing a "status rep011" on his CPL 440 motions pending in New York

State Supreme Court, Bronx County. (See Docket Entry No. 39 .) In his letter, Mr. Allen states

that he has not yet received decisions with regards to his motions filed in October 2012 and July

20 I 8, in his state actions. (Id.) Mr. Allen asks this Court for help in inquiring about the status of

these pending motions. (Id.)

                 With regard to the status of Mr. Allen's October 2012 motion, the Court has

contacted Ms. Jan Hoth, Mr. Allen's attorney in his state court action, who has indicated that she

can provide Mr. Allen with the information he seeks. Therefore, the Court directs Mr. Allen to

contact Ms. Hoth to inquire about the status of his October 2012 motion.

                 The Court has also contacted the Clerk's Office in the Bronx County to inquire

about the status of Mr. Allen's July 2018 motion. The Court was informed that a decision was

issued with respect to a September 20 I 8 motion in December 2018. For further information, Mr.




ALLEN - ORDER.DOCX                                         VERSION FEBRUARY   28, 2020
       Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 9 of 37




Allen should contact the Clerk's Office ofNew York State Supreme Court, Bronx County.




        SO ORDERED.

Dated: New York, New York
       February 28, 2020

                                                       Isl Laura Taylor Swain
                                                       LAURA TAYLOR SWAIN
                                                       United States District Judge

Copy mailed to:
William Allen
03-A-4303
Sullivan Correctional Facility
P.O. Box 116
325 Riverside Drive
Fallsburg, NY 12733




ALLEN - ORDER.DOCX                          VERSION FEBRUARY   28, 2020                 2
             Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 10 of 37
'.



                                                   PRESS NOTICE




      Ne;v York State                                              Contact:    Andrew B. Isenberg
      Unified Court System                                                     Telephone: 716-845-2506

      Hon. Paula L. Feroleto
      Administrative Judge                                        For Immediate Release:
                                                                  March 17, 2020




                                   NE'V COURTHOUSE PROCEDURES

                Be advised tlrnt pursuant to Administrative Judicial Order of the New York State Unified
     · Court System, the Comts of New York State have postponed all non-essential fimctions until further
       notice. For all Court Outside ofNew York City, Comt matters in each county will be condensed
       into one location where only ESSENTIAL cases will be heard. A complete listing of courthouse
       facilities where ESSENTIAL cases will be heard is attached to this media release.

             In the Eighth Judicial District, in the absence of approval by the Administrative Judge, Hon.
     Paula L. Feroleto, other than after hours arraignments, no comt matters or comt business will be
     conducted in any comt facility other than a facility listed on Exhibit A. Only ESSENTIAL court
     matters will be heard in these facilities. After hom criminal colui anaignments and applications for
     emergency orders of protection will be conducted in the appropriate jurisdictional city, town or·
     village justice comt facility. Chautauqua County and Niagara County after hour all'aignments will
     be conducted in their respective Centralized Al.Taignrnent Pmts.

            Effective immediately, in the absence of farther Comi Order, in all Counties of the Eighth
     Judicial District:

             1.      All pending criminal court proceedings for defendants who have been mrnignecl and
     released on their own recognizance are aclu1inis~rntively adjourned until a elate on or April 30, 2020.
     For Defendants who have been arraigned and are in custody, all pending criminal court matters are
     acljoumecl until on or after April 15, 202. Defendants will receive new notices of their future
     scheduled comt dates.

              2.       All criminal comt matters scheduled to be heard for anaignments on criminal comt
      appearance tickets in any city, town and village justice comt are administratively adjourned until a
      elate on or after April 30, 2020. Defendants will be notified of future comt dates.
          Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 11 of 37




                            AD MINIS TR.A. TIVE ORDER OF THE
                     CHIEF ADMINISTRATIVE JUDGE OF THE COURTS

        Pursuant to the authority vested in me, in light of the emergency circumstances caused by

the continuing COVID-19 outbreak in New York State and the nation, and consistent with the

Governor of New York's recent executive order suspending statutes oflimitation in legal

matters, I direct that, effective immediately and until ftuther order, no papers shall be accepted

for filing by a c01mty clerk or a cotut in any matter of a t}1)e not included on the list of essential

matters attached as Exh. A. This directive applies to both paper and electronic filings.




Dntecl: March 22, 2020

                                                               A0/78/20
         Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 12 of 37




                                   Essential Proceedings
                                Administrative Order A0/78/20
                                       March 22, 2020

A.     Criminal matters
       I. arraignments
       2. bail applications, reviews and writs
       3. temporary orders of protection
       4. resentencing of retained and incarcerated defendants
       5. essential sex offender registration act (SORA) matters

B.     Family Court
       1. child protection intake cases involving removal applications
       2. newly filed juvenile delinquency intake cases involving remand placement
               applications, or modification thereof
       3. emergency family offense petitions/temporary orders of protection
       4. orders to show cause
       5. stipulations on submission

C.     Supreme Court
       1. Mental Hygiene Law (MHL) applications and hearings addressing patient retention or
               release
       2. MHL hearings addressing the involuntary administration of medication and other
               medical care
       3. newly filed MHL applications for an assisted outpatient treatment (AOT) plan
       4. emergency applications in guardianship matters
       5. temporary orders of protection (including but not limited to matters involving
       domestic violence)
       6. emergency applications related to the coronavirus
       7. emergency Election Law applications
       8. extreme risk protection orders (ERPO)

D.     Civil/Hous ing matters
       I. applications addressing landlord lockouts (including reductions in essential services)
       2. applications addressing serious code violations
       3. appl ications addressing serious repair orders
       4. applications for post-eviction relief

E.     All Courts
       1. any other matter that the court deems essential

       This list of essential proceedings is subject to ongoing review and amendment as
necessary.
         Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 13 of 37




                                                                     March 16, 2020




 Mr. William M. Allen Jr., #03A4303
 Sullivan Correctional Facility
 P.O. Box 116, Loe. AN/137
 Fallsburg, New York 12733-0116




Jan Hoth, Esq.
Center ~or Appellate Litigation
120 Wall Street - 28th Floor
New Yo~k, NY 10005

                                                 Re:   People v. William Allen
                                                       Ind. No. 623/1983




Dear Ms. Hoth:

     I know that you have not heared from me in a number of years now, but I do
hope that all is well with you as for me I'in good still fighting my case.       The
reason I am reaching out to you is that I was Ordered -to do so by my Federal
Judge enclosed is a . copy of said Order.dated February 28, 2020.

     In my February 14, 2020 "Petitioner's Status Report" I had a number of
complaints to Judge Laura Taylor Swain as well as about the ·years [approx. eight]
that the Judges have allowed the Off ice of the District Attorney Bronx County
to take so many unnecessary years to respond to ·the CPL 440.30-' motion that you
had filed with the Bronx County Supreme Court on my behalf in October of 2012,
-as well as the· prose CPL 440.30 that I filed with the same Court (Building) on
July 25, 2018.

     As I expressed to Judge Taylor Swain I have ye:t to :receive a decision from
the Court for any of said CP_L 440. 30 motions, · again which · has been almost eight
years as my pro se federal habeas corpus under USC Section 2254 has still been
held in abeyance since June of 2010.    Let alone the fact that you had informed


                                        (1)
          r    •          Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 14 of 37

                                                                                                               .   ... ;
              me in your March 19, 2018 and May 3, 2018 letters that .the Court had actually
              lost s·aid CPL 440.30 motion that you had filed on my behalf I so how can I get ·a
              fair decision or any decisi.on .from the Court under this kind of unusual cir-
              cumstance?     Not to mention the Constitutional and · Statutory rights that I must
              be afforded when it comes down to "motion practice", ·which again I have never
          · received· from the Courts in · the Bronx County ·Supreme Court.
                   Therefore, I receivea · an . Order from Judge Taylor Swain on about March 5,
              2020 saying that the Court has contacted you and. that you can provide me . . :\; ·
              " ••. with the information he seeks", which is a copy of Judge Massero's decision
              from the CPL 440.30 motion that you had filed on my behalf in October of 2012.


                    Ms. Hoth, enclosed is a copy of your ietters that you had sent to me on
              March 19, 2018 and May 3, 201S, telling me the name of the Judge [Massero] who's
              Court some how lost my ·CPL 440.30 motion that you ·had filed on my behalf which
              was one of the reasons why you did not want to "refile" said CPL 440.30 motion on
              my behalf. And · the third letter enclosed is . a copy .of the February 14, 2020
              letter that I had wrote to Judge Taylor Swain so you .can ·see why the Court reached
              out to you. Again, "my :·c 0ncern is that in all of these years that .I have waited
              for the Courts to respond to both said CPL. 440.30· motions.           I . have never received
              a response from the Courts.       Especially after I had filed . said pro se CPL 440.30
              asking as a matter of case law fe>r the Bronx Borough .Property Clerk's Office to
              look for a second time for the. last:: ENA evidsoce"in n!{ 19B3:· ease. (Please see, People v.
          Newton, 30 Misc. 3d 1204(A),(2010) ,. Newton v. City of New York, 779 F3d 140, (2015)
          and Newton v. City of New York, 171 F. Supp. 3d 156, (2016).


                    Ms. Hoth, in closing do you ·have any decision from the Court in reference to
          the CPL 440.30 motion that you had filed on my behalf in October6f 2012? Thanking
          you in advance for any information that you can send me.



                                                                                       Sinc;erely,

                                                                                       t:</£&;,r ~~
          cc: Hon. Laura Taylor Swain, USDCSD                                          William JUlen:.
                   wa .

                                                          ...   .

                                                          ( 2)
. ·..~·
                 Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 15 of 37


                   CENTER FOR APPELLATE LITIGATION
                120 Wall Street, 28th Floor, New York, NY 10005 Tel. (212) 577-2523 Fax (212) 577-2535


                                                              April 1, 2020

Mr. William Allen
03-A-4303
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, New York 12733-0116

Dear Mr. Allen:

      I hope that this letter finds you well despite the state of crisis we find
ourselves in. I am not sure that I understand your confusion, but let me try and
explain to you again what happened.

       As you say, in October 2012, I filed a motion seeking DNA testing of the
evidence in your case. That motion was before Judge Massero in the Bronx. In
response to the motion, the district attorney contacted the police and asked them
to find the evidence. The district attorney then asked the court to remove the
motion from·its :calendar because they :did -not want to have to appear.before the
judge .and keep asking .for extensions to.file a response to my motion. The case .-,
wasremovedofroni th.e.court's .calendar .
 .   '   . ..
                   ·.:.'   ··'
        Five .years later, the district attorney sent me an affidavit .from the police
swearing that they had diligently searched for the evidence and it was hopelessly
lost. l sent you a copy of that affidavit.

      They also informed me that the court had lost the file. Without that file the
case could not be restored to the court's calendar.

        As I explained to you back in 2018, to get the case restored to the court's
calendar I needed to re-file the motion. But, as I further explained, the affidavit
that the police had submitted guaranteed that we would lose .any motion that I .
filed. They cannot test evidence that they cannot find. Therefore, I explained that I
would NOT be refiling the.motion ..

       What I did not make clear is that my decision to not re-file the motion · .
meant that the case was over. There would be no formal written response from
the~district-.atto.mey 1;3ndtherewould,be no decision from the court. I am nof sure
my office: would have·authorized:me to.<go,forward had·..you·.demanded that we do
so; but !thought-you understood what I was ·and·was not doing and why . . · ·
. ,· :

                Although this is no excuse, I took your silence to mean that you understood
       Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 16 of 37


Mr. William Allen                                                       April 1, 2020
Page-2-

that the motion was over and thus, assumed that I had explained it all. Whenever
I was contacted about your "motion," I believed that I was being asking about
your pro se motion that you filed yourself in 2018 and thus, had nothing to say.

      Again, the bottom line is that there is no decision from the court on the
motion that I filed. Nor will there ever be.

      I hope that I have fully explained what happened but do not hesitate to
reach out of you have further questions.




                                             UCh~
                                        /%nHothft
                                       V~~pellate Counsel
           Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 17 of 37




                                                                       August 11, 2020




 Mr. William M. Allen., #03A4303
 Sullivan Correctional Facility
 P.O. Box 116, Loe. AN/236
 Fallsburg, New York 12733-0116




 Jan Hoth, Esq.
 Center for Appellate Litigation
 120 Wall Street - 28th Floor
 New York, NY 10005


                                                  Re:     People v. William Allen ·
                                                          Ind. No. 623/1983




 Dear Ms. Hoth:

        I . hope that all is well with you during this pandemic. Since so much has
 been going on with the coronavirus these past few months within this facility,
 as well as the housing unit (A-North) that I am housed ·on, which approximately
 ten cells are used as cquarantine cells for those inmates within this facility
 that may test positive for the coronavirus, etc. So, between late April of this
 year until July 31, 2020 there has been four (4)       m~jor   Islamic Holidays that I
 have observed because I am a practicing muslirn:1      i.e. Ramadan, Shawwal, Eid-ul
 Fitr and Eid-ul Adha. Therefore, and for the most part these are some of the
 reasons why I was not able to respond to your April       1,   2020 letter as quickly
 as I would have liked to, but never the less this is the purpose for this
 response letter.

      Ms. Hoth, everything you explained to me back in 2018 as to why you had
 decided not to "re-file" the CPL 440.30 motion on my b2half once you finally
· rece j.ved "    from the district attorney the affidavit: I completely under-
 stand what you said to me about everythl.ng as to. why you refused to re-file said
 motion and if there was evei::_ anything that you said or- did in relation to my
          Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 18 of 37



  situation so far as the CPL 440.30 motion that you had filed on my behalf that
  I did not understand or was not clear about I would have asked .you.

       What I respectfully disagree with you. about is in your April 1, 2020 letter
 you said that " what I did not make cl.e ar is that my decision to not re-file the
 motion meant that the case was over. Tn.;: re would b2 no formal written response
  from the district attorney and there WOUld be . no .:JeCiSiOn from the Cl)Urt .•• " /
 yes I clearly understand there . was never going to · be any response. from the
 district attorney's office or the court in relation to said CPL 440.30 motion
 that you filed in October of 2012.

       The reason why I disagree with your statemi:nt is because when I re-filed
 "the motion" pro se on July 251 2018 the district attorney's office responsed to
 said motion on December 28, . 2018 with their "Affirmation . In .Opposition". And, as
 I explained in my March 16, 2020 letter to you in the case of [People v. Newton,
                              .                 .
 30 Misc. 3d 1204(A), (2010), Newton v. City of·New Y0rk, 779 F3d 140, (2015) and
 Newton v. City of New York, 171 F. Supp. 3d 156, (2016)]. This case was in the
 Bronx County where the property clerk's office where as you said" ... had dili-
 9ently searched foi::: the evidence [DNA] and it was hopelessly lost ... " Newton's
 lawyer re-filed their CPL 440 motion and the court granted ·their motion and had
 the prop2rty clerk's ofEice .look for a second time and said prop.2:.'.'ty clerk's
 found the lost DNA evidence. Therefor-e, the Newton Court gives me a .legal right to
 re-file my Cf'L 440.30 motion.    Now, if I have read the "Newton" ca,,se wrong then
 please let me know.

      Ms . . Hoth, the prob.lem that I have is the Bronx Bornugh Property Clerk's
 Office had only looked one (1) day (May 2<31 2013) for saidDNA evidence, there-
 fore, I just can't say their seacch v1a.s "dUgent" as the Newton Court has proveq
 that said Bronx .Borough Property Clerk's Office has .a very long and bad history
· When it comes down to storing and finding~. s:tored DNA evidence ) @x. , it took thefu·
  five ( 5) years to send an affidavit when, ·again they only looked for said DNA
  evidence "one day". To me you appeared to have faith and was satisfied (un::letber)
  that the Bronx Borough Property Clerk's office had did a diligent job in searching
  for said requested DNA evidence and I did not because for the reasons that I have
  always stated to you as well as the Newton · cases that I had sent you.



                                          (2)
        Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 19 of 37



     Also, the court losing . my file because . the District Attorney's Office was
allowed to remove my motion from the ealendar was not only careless, but .denied
me my constitutional rights of due process and equal protection tmder any. and
all applicable laws when it comes down to motion practice. It's a fact that the
courts as well as the District Attorney's Office refused 'to protect my .rights as
Officers of the Court, therefore; I do not agree that for five (5) years they were
able to get away with .what was done to me when it comes down to the CPL 440.30
motion that you filed on my behalf. 'Ihen on top of all of these constitutional
violations, " ..• the case was over. There would be no formal written response
from the district attorney and there would be no. written decision from .the . court."
But, one thing you .never said and that was that I did not have a right to re-file
my CPL 440 .30 motion . You said that you refused . to re-file said motion and this
is why I re-file said motion pro se and the Bronx Cotmty Supreme Court Judge
Shawndya L. Simpson still refuses to respond with ~decision at all which I
understand is not your problem.
     In closing, I would like to say that I am .not nor have I ever been .confused
about anything you have done or said to me about the CPL 440.30 motion that you
had filed on my behalf, and I have never used the .word to you that I was confused.
I fully understood what you did in relation . to said CPL 440 motion, but there
were a number of things that I totally disagreed with. One in particular your
not re-filing said motion.
     So far as my pro se motion you have absolutely nothing to do with but when
Judge Taylor Swain ordered me to get in contact with you on behalf of said 440
motion that you had filed on my behalf even though you had already told me that
there was no written decision from the court which again I understood. I must
obey and react to said . order. 'Ihank you for your response to my March 16, 2020
letter.




                                                   Sincerely,      ,/??_
                                                    a/~~-/!~
                                                   William M. Allen

cc: Hon. Laura Taylor Swain, USDCSD
    wma
                                       (3)
              Case
 ENDER: COMPLETE THIS1:09-cv-05832-LTS
                       SECTION         Document 42
                                         COMPLETE THISFiled 10/06/20
                                                       SECTION         Page 20 of 37
                                                                ON DELIVERY
 "'        0

• Complete items 1, 2, and 3.                                  A.                          (



                                                                                                              D Agent
• Print your name and address on the reverse
    so that we can return the card to you.
                                                               x                                           D-AddresseE
• Attach this .card to the back of the mailpiece,                                                    . C. Date of Deliver)
    or on the front if space permits.
1•. Article Addressed to:                                      D. Is delivery address different from Item 1? D Yes
Clerk Cf f ice                                                    If YES, enter delivery address below:      O No
Supreme Court
Eronx County-
851 Grand Concourse
Eronx, New York 10451
                                                            3; Service Type                       0 PriorltY Mall .express®

                                                            ~~~~~~=:Restricted Delive~
                                                                                                  0 Registered Mall™
      111111111111111111111111111111111111111 1111111                                             0 Registered Mall RestrictE
                                                                                                    Pellve~
        9590 9402 4942 9063 2777 97                  D Certified Mall Restricted Delive~      ifReturn Receipt for
                                                                                                Merchandise·
- - - - - - - - - - - - - - - - - - - - ! D Collect on Delive~
~AliicleNarn\)er ffraasfer_frg_m_ ~~rvfr]f?.J~be_lj_ D Collect on~elivery Restricted o.elive~ D Signature Cohfim'lationn
                                                                                                  0 Signature Confirmation
         7 D19 . D16 0 0 0 0 0 ·8 O            Ob -··4-4[J 2          ~all
                                                                       0)
                                                                           Restricted Delille~
                                                                               .
                                                                                                    Resb1cted Dellve~

>s Form 3811, July 201.5 PSN 7~5'30-02-000-9053
                                                                     J+-N/                       Domestic Retum     R~ceipt
 Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 21 of 37




ru
D

~ 111~~~~~~~mm~~mm~~~111~
~ ~:;;;;::::;-2~-:-?----"'..__-"!....~--"~r-":;,;=f::::;.,~~~~~~__J
D                                                                                                                                                                .- ;·~' >.

CO   1>~;,.,x"'tr"'a"S"'e=-rv""'ic:-:e=-s0&'F'==e.,.es:--;:-(ch'""e'"'ck'""b;-o--,x,"""'a""dd""i.,,e,...e.,,.:;:~9¥.:::::i      ·i;: •••• _   ·' ·,.                 ,. ,(_:(~~\
                                                                                                                                                        • .-. .; .....


D       0     Return Receipt (hardcopy)                                        $   _,C=-"«=---=''-                              ·.. J~t:                                 '\"' ___\:

D       D Return Receipt (electronic)                                          $                                             ·. · .!:'·                Postmar~
D       D certified Mail Restricted Delivery                                                                                  ;·:   f.   MAR .2. ~rgOzO
D       D Adult Signature Required
        0     Adult Signature Restricted Delivery $

S:   Postage

,...:i r-$~=--,-~~-=-~~~~"'-~~~~
o Total Postage and Fees
CT'"' µ$:__~~~~~~~~~--'---"''--~~-'---~~~~~~~~~~
r-'I Sent To
D    ----------~~~-~ls __ 9JJ~_c;_~---~-1:1EE§~i::~---~~~E-~---~?5---~~_¥. __ _
!"- Street and Apt. No., or Pv Box No.
     ___________________________________851 ___Gr.and ___Conccur.s.e. ..........
     City; State, ZIP+4•                   .
                            Bronx New o                        ~
                                :• •        '.                                                                   r.
            Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 22 of 37

                                                                        March 16, 2020 · · ·




Mr. William Allen, #03A4303
Sullivan Correctional Facility
P.O. Box 116, Loe. AN/137
Fallsburg, New York 12733-0116



Clerk's Office
Supreme Court
Bronx County
851 Grand Concourse
B.ronx, New York 10451 .
                                                        Re:   People v. William Allen .
                                                              Ind. No. 623/1983




Sir/Madam:

        On July 25, 2018 I had 'filed a· prose CPL .440.30(1-a_)_(a)(2) and CPL 440.10
(l)(g-1) motion directing that DNA testing be performed on evidence previously
obtained in defendant's 1983 .case. Please note that said motion was filed in
your office [please see enclosed copies of the July 25, 2018 cover l~tter that
I had sent to your office with said CPL 440.• 30 and CPL 440 .10 motion, (3.S we11
as a copy of the Certified Mail Receipt to your office .dated July 27, 2018]. And,
on December 28, 20l8 a copy of the        Affi~ation    In opposition for my CPL 440.30
(l-a)(a)(2) motion from T. Charles Won Assistant District Attorney in the office
of Darcel    n.   Clark, District Attorney of Bronx County. (Please see enclosed copy
of saic Affirmation ·In Opposition, dated December 28 ,' 2018) • Which was filed in
~udge    Simpson's Court.

     I have never to this day received any response and or decision for my CPL
440.30(1-a)(a)(2) motion from anyone whether it was from the Courtroom/ and or
the Chambers of the Honorable Shawndya L. Simpson [who is the Judge that said CPL
440.30(1-a) (a)(2) is in front of]. Nor,       aia   .I rec~ive any response and or deci-
sion of Judge      Simpson'~   .r uling on said CPL 440.30 motion from your office which
is [the Clerk Office Supreme Court Bronx County].
             Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 23 of ..37
                                                                             ;                  ··. .
         This pro se defendant has in the past .made it respectfully clear tb Judge · ·
                                                                                                ·   ..
  Simpson's Court that said pro se defendant· has a federal habeas ¢01::·pu~ ·petition .·
 under U$C Section 2254 in · the Southern DistriC:t of the United .States ·District
  Court in New York County being presently held in abeyance for a number of years ·
  now.    And, that this defendant · wanted to:know i f Judge. Simpson had · rendered ·a
 decision on my CPL .440.30 motion. Defendant had never received a            r~sponse   from
 Judge Simpson's Court, [ple~se see encl6sea letter to Judge Simpson dated August
  25, 2019 with a copy of the Certified Mail Receipt and green card].

         Defendant has recently been Ordered QY.      t~e   Hon •. Laura Taylor Swain the
 United States District Judge who is presently holding. my federal habeas corpus
 in abeyance to contact your office.        Judge Taylor Swain's Court has been in con-
 tact with your office inquiring about the status of my CPL 440 .• 30 motion and was
 informed by. your office that a decision . was issued with .respect to a "September
 2018 motion . in December 2018". It is my understanding from Judge Taylor Swain's
· . Order that your ·office is saying that I filed a motion with your office in
    Septemb~·r 2018, [please also .see enclosed Order from Judge Taylor Swain of the
 USDC dated    Febuar~   28, 2020].

         I would respectfully like to say that I never filed any motion in September
 2018, nor    ala   I receive any decision in December 2018. The only motion that I
 have filed with your office was said CPL 440.30 motion on July 25, 201s · ahd.' the
 only response that I received was ADA T. Charl€s Won· said Affirmation In Opposi-
 tion dated December 28, 2018, which I received and signed for in the · inmate    11




 legal mail log book" on or about January 2, 2019.             And, .the only mail that was
 sent to · me in September 2018 in relation to said CPL 440.30 .m otion was a letter
· from ADA Waleska Suero Garcia .to Judge Shawndya. Simpson, requesting an extension
 of time to respond to defendant's CPL 440.30 motion, (please. see enclosed. letter
 #1 dated September 12, 2018).


         Also, enclosed are a number of letters requesting for an extension of time
 to respond to defendant's said CPL 440.30 motion from ADA Waleska Suero Garcia
 letter #2 dated September 12, 2018, ·letter. #3 dated October 31, 2018 from ADA
 Waleska Suero Garcia, letter #4 dated November 9, 2018 from ADA            Wal~ska    Suero
 Garcia, ano letter ~. 5 dated December 12, 2018 from Jl.DJI. T. Charles Won. Again
 this Pro Se defendant h.as . never received any decision or s:i_gned for in the inmate
 legal mail log book from the Honorable Shawndya Simpson's Court or the Clerk's
 Office .in the. ·Bronx County i.n De.c:ember .2018, or anytime after .Pecember 2018.



                                            ( 2) ..
         Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 24 of 37                                 · 1


                                                                                                       ·. !
                                                                                                           J
                                                                                                       · ·. ;
                                                                                                            :·
                                                                                                        ·)
     And, with all .due respect to the Clerk's   Off~ce   if there. has: peen: a decision   · .    •        !

                                                                                                         . '
rendered on this defendant's prose CPL 440.30 motion by Judge Simpson then I          am          ·. . . !



making a ·respectful request for . a .copy of said ded,.sion. . In closing, if there is
a decision from Judge Simpson said decision must . afford me my legal and consti-
tutional right to file a timely notice of appeal of . any .decision · to the Appellate
Division . First Department · and to . the New York State Court of Appeals if need be.
Sir/Madam, thanking ·you in advance for any help that your -office can extend to me
as- well as your kind indulgence within this matter.




                                                       Respectfully submitted,




                                                       William Allen, Defendant
                                                       Pro se
                                                                   •.


cc: Hon. Laura Taylor Swain, USDCSD
    wa




                                                                        ·<




                                        (3)
                           Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 25 of 37

To :     The Inmate Record Coordinator


From:                William Allen, #03A4303, Loe. AN/137


Subject:                     Legal Mai l Log Book


Date:                March 13, 2020



         I would like a copy of my signing for .any legal mail received by this
facility from the Bronx County Supreme Court in December of. 2018 and I would
also like a copy . of my signing for legal mail from the office of the District
Attorney Bronx County on January 2, 2019, which I did receive and signed for.

         I am making this respectful reguest under the Freedom of Information Law
(FOIL)r I, need these copies to send to the Courts, Federal and State as soon as
             • • •• .-"#




possible . Enclosed is a signed disbursement form for copies which should only
be no more than one or two pages . Thanking you in advance for your kina indul-
gence within this matter.




                                                                       Respectfully,




cc: Hon. Laura Taylor Swain, USDCSD
       WC.
                     Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 26 of 37




  AN DREW M. CUOMO                                  ANTHONY J. ANN UCCI
  Cov(-.· ~T1or                                     Acting Commissioner


                                                                     March 26, 2020

William Allen, 03A4303
AN-236

           Re:      FOIL Log No. SUL-0145-20

Dear Mr. Allen:

This is in response to your New York State Freedom of Information Law request for Legal Mail logbook
for December 2018 and January 2, 2019 showing legal mail received by the Bronx County Supreme
court and Bronx County District Attorney's Office, respectively.

We have two (2) pages of records available. Please provide payment in the amount of $.50 covering
the $.25 per page photocopying fee, and the requested documentation will be forwarded to you.

Once payment is received, redactions will be made pursuant to the following exemptions under the
Public Officers Law:

     •     §87(2)(b) & §89(2) if disclosed would constitute an invasion of personal privacy.

                                                                    Regards,



                                                                    Tanya Pomeroy
                                                                    inmate Records Coordinator ii/FOIL Officer
                                                                    Sullivan Correctional Facility


CC:        FOIL Records

03/30/2020: Payment has been processed and requested documentation is attached .




If yo u do not agree with any part of this decision, you may appeal by writing the Office of the Counsel & FOIL Appeals Officer, NYS Department of
Corrections and Community Supervision, The Harriman State Campus , 1220 Washington Avenue, Albany, New York , 12226-2050.

In appeal correspondence, please clearly note your name, DIN number: facility from which records were requested, and the FOIL Log Number provided .
Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 27 of 37
      Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 28 of 37
104                                                                        .
                                                                               i.'
                                                                               ,' .
                                                                               :.:
                                                                               ;     :
                                                                           -~




                         .. ........-··--r1·-J rorrr501r
                   ... ·.----                        . . f --I~ J. - / q
                         ,·____a· ·22 6 .·-··--·· · ·· ··-
                               __'LL .. -- ...Y:I!_~){ C@.
                                  Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 29 of 37


                                                   /)
               - ·- -, ___ ' -:,_.---- ·-· .-------·-l\
     (
              ----- .~-~- · -- - ---·---· - ..
i1
'I
i'
         OFFICE OF THE DISTRICT ATIORNEY
                                                                                                                                                                    U.S. POSTAGE» PITNEY BOWES
         BRONX COUNTY
         BRONX, N.Y. 10451
                                                                                                                                                                             --
                                                                                                                                                             ~ -------:.,,,;;;;;;
                                                                                                                                                                        ~ _,,~:::::::




                                                                                                                                                        ~;i~ ~r 1~451 $ ooo.4 70
                                                                                                                                            ~~·~-~ ,:: . 0000.3 5.7522 DEC.

                                                                                               · ~})~
         ADA T. Charles Won                                                                                                                                                          1.3. 2018.




                                                                                        William Allen,# 03-A-4303
                                                                                        Sullivan Correctional Facility
                                                                                        325 Riverside Dri'¢e
                                                                                        P.O. Box 116
                                                                                        Fallsburg, New York 12733-0116



                                                          i ~2i;3:=1:t:i:i i i   s e::;i:i i     1   11 ,iq 1. 1_1•11.111i 11 ,, jlj i •Jl1JiJ Pi 11 ,H 11 11111n111,t1ijt i, i ,i
--- -- - - - - · - - - - - - - - -
        Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 30 of 37




                    OFFICE OF THE DISTRICT ATTORNEY, Bronx County




DARCEL D. CLARK                         198 East 16lst Street                        (718) 83 8-7097
District Attorney                      Bronx, New York 10451                          Fax 590-6523



                                             December 12, 2018

Chambers of the Honorable Shawndya L. Simpson
Supreme Court, Bronx County
Bronx County Hall of Justice
265 E. 161 st Street
Bronx, New York 10451

                                     Re:     People v. William Allen
                                             Indictment Number 623/83

Your Honor:

       The defendant in the above-referenced case has filed a prose CPL§ 440 .30(1-a) motion. The
People's response is due by December 14, 2018. I respectfully request a two-week adjournment to
December 28, 2018, to file our response.

       Due to my previously assigned work and responsibilities, I have not had sufficient time to
review the case file to prepare a proper response to the CPL§ 440.30(1-a) motion.

       I have not spoken to the incarcerated pro se defendant regarding this extension.

       Thank you for your time and consideration.

                                             Respectfully,
                                                 -~: -......__

                                                  (CV
                                             Assistant District Attorney T. Charles Won

cc:    William Allen, # 03-A-4303
       Sullivan Correctional Facility
       325 Riverside Drive
       P.O. Box 116
       Fallsburg, New York 12733-0116
          Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 31 of 37



                                                                   Feburary 26, 2019




 Mr. William M. Allen, #03A4303                                                          ....;
                                                                                         •
                                                                                                 .


 Sullivan Correctional Facility
 P.O. Box 116, Loe. AN-235
 Fallsburg, NY 12733-0116




  United States Dist rict Court
  Hon. Laura Taylor Swain
  United states Courthouse
· 500 Pear1 Street
  New York, New York 10007



                                                           .MEM'O ENDOR$.E.D .
                   Re: ·   All~n     v. Walsh
                           og.:...cv-5832 LTS



                                   Petition~r's   Status Report


 Dea~   Judge Taylor Swain:
        Since ·my last update status report to you on September 24, 201e.,   th~ B~oni

 County District Attorney's Office asked the· ·Hon. Shawndya for an adjournment on.
 October 31, 2018 and on November 9, 2018, enclosed are copies of these two
· letters.

        Then on December 28, 2018 Assistant District Attorney T. Charles Won from
 the office of Darcel D. Clark, Distr.
                                 . i ct Attorney
                                         .
                                                 of B:i:onx. County
                                                               .
                                                                    .subi:nitted
                                                                       .
                                                                                 an
 affirmation in oppos~tion to this petitioner's pro          se
                                                          applic~tion; pursuant .to
 CPL Sec . . 440.30 (1-a), seeking DNA testing to Judge Simpson. Enclosed "is a copy
 of ADA Won Affirmation In Opposition with Exhibits.
     Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 32 of 37


     Therefor~,     petitioner is waiting for the ruling from Judge Simps9n on
petitioner's prose application, pursuant to CPL ·Sec. 440.30(1-a) seeking DNA
testing and P.DA Won. Affirmation In Opposition.


     Wher-eupon, petitioner is         pro~eeding p~o       se it is respectfully requested
that I be · affordeo "liber.a l construction" .upon the proceedings. and not be. held
to the same standard~ as that of a licensed and practicing attorney, and that
my updatea. status report be liberally. reaa and interpreteo to raise the strong-
est ·arguments they suggest pursuant to the authority of Burgos v. Hopkins, 14 F.
3d 787, 790 [2nd Cir . .1~94] (acco.r ding, Elliot v.' Brosom, 872 F. 2d 20, 21-22
[2nd Cir. 1989]); also, see: Haines v. Kerner, 404 U.S. 519 (1972).




                                                                  Respectfully submitted,




    -rk.   ~tM ~ ~·ctw._-1-o k_                                    @~~At<- .4~
                                                                  William M. Allen Pro Se
      ~d.     ti\   ~CL- ~~-fl<_
       ~r ~-hr.) rtfdl.lj           MM, c1'.     t.vJ fY"
       b&µi~ ~ ~pbt_b{(- 11 ~lq.


           SO ORDERED:

             ~               3(?'{11           -·
           G~AYLOR SWAIN
           UNIT.f'."'I STATES DISTRICT JUDGE .
             Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 33 of 37



                                                                  August 25, 2019




Mr. William M. Allen, Jr., #03A4303
Sullivan Correctional Facility
p.o. Box 116, Loe. AN/137 .
Fallsburg, NY 12733-0116




United States District Court
Hon. Laura Taylor Swain
United States Courthouse
500 Pearl Street
New York, New York 10007




                 Re:    Allen v. Walsh
                        09-CV-5832 LTS



                                Peti tione~ ·' s Status Report

Dear Judge    T~ylor   Swain:
        Since petitioner's last update status report to your Honor on February
26, 2019, the Honorable Shawndya L. Simpson in the County of the Bronx to this
petitioner's knowledge has not responded to petitioner's CPL Section 440.30
(1-a) DNA motion that petitioner filed in Judge Simpson's Court on or about
July 25, 2018.     Nor has Judge Simpson to petitioner's knowledge responded to
ADA T. Charles Won' s Affirmation In       .~tfon:     in response to this petitioner's
said pro se ~otion, which was submitted by ADA T. Charles Won on December 28,
2018.


        Therefore, petitioner has sent a letter to Judge Simpson on August 25iaJ19
respectfully asking for the status of petitioner's pro se CPL Section 440.30
(1-a) motion and ADA T. Charles Won Affirmation In Opposition, enclosed . is a



                                              1
..         Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 34 of 37



copy of said August 25, 2019 letter to Judge Simpson. Your Honor, petitioner
use 2254 (Federal Habeas Corpus Petition) has been held in abeyance in your
Honor's Court since June of 2010 (i.e., pet1tioner's case was transferred from
the Honorable Robert P. Patterson Court to your Honor's Court on April 14,
2015).   And since that time (over nine years being held in abeyance) petitioner
has had one CPL Section 440.10 hearing in New York County on October 18, 2011,
therefore, receiving Judge Arlene Goldberg's decision on said CPL Section 440
hearing in March of 2012.    Which petitioner will also be incorporating Judge
Goldberg's decision within petitioner's "2254" once this petitioner has peti-
. tioner's CPL Section 440.30 (1-a) motion rights exhausted by all applicable laws
within the New York City and New York State Courts.


     Judge Taylor Swain petitioner's question to you and or your Honor is this,
is there any legal way [i.e., case or statutory laws] ·that . you and or your Honor
could hold the New York State Lower Court [i.e., New York State Bronx County
Supreme Court) liable for taking almost      sev~n   (7) years to respond and . complete
a thorough course of finding the DNA evidence that this petitioner has been
requesting . since October 24, 2012.   Plus, . the Bron~ County Supreme Court has
continue to allow the Bronx County District Attorney's ·Office to take over five
(5) years to response to petitioner's original CPL Section 440.30 (1-a) motion
that was . filed in the Bronx County Supreme Court by petitioner's then defense
counslor Ms. Jan Hoth, Esq. on October 24, 2012.


     Then .finally receiving an affidavit from Sgt. Ralph Charles of..the· &,··Borough
Property Clerk's Office in Mid March of 2018. It seems like their office re-
fused to send this information of not being able to find or locate the requested
DNA evidence that was used to convict this petitioner back in 1983 & 1989 (this
petitioner had.his conviction reversed from the New York State Appellate Divi-
sion First Judicial Department back in 1988). · Sergeant Charles looked for said
requested DNA evidence on May 28, 2013 but refused to notify the Bronx County
District Attorney's Office over five (5) years when it .only took their office (Sgt.
Charles) a few days to come to this conclusion that the Bronx Borough Property
Clerk's Office, again could not find said requested DNA evidence.


     Your Honor, no one from the lower New York State Court [i.e., Bronx County
Supreme Court, the ?ronx County District Attorney's Office or the Bronx Borough


                                         2
.. . . . ,              Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 35 of 37




             Property Clerk's Officehs being held accountable for denying this petitioner
             my constitutional rights of due process and equal protection under any and all
             laws that would apply to the cruel and unusual actions that this petitioner has
             been subjected to by the New York State Judicial system.       Therefore, if there
             is such a law(s)   [case or statutory] petitioner is respectfully requesting lEgal
             intervention from your Honor's Court to help petitioner find out why has it
             taken so many years for the Bronx County District Attorney's Office or even the
             Bronx County Supreme Court to allow this kind of .Negligence by the Bronx Borough
             Property Clerk's Dffice.

                   Judge Taylor Swain, it would be truly respected and very deeply appreciated
             for your help within this matter because without this petitioner being able to
             finalize petitioner's·CPI;·Eecticn 440.30(1-a) motion petitioner will not be able
             to complete and prese1;ve the legal issues of my defense within said "USC 2254"
             as~   matter ·of law and rights in relation to petitioner's New York State direct
             appeal which is the bases of petitioner's "USC 2254".      In other words petitioner !·s
             "USC 2254" is based totally on petitioner's arguments from his New York State
             direct appeals in the Lower and Appellate Courts as. well as the New York State
             of Appeals.


                   Whereupon, petitioner is proceeding pro se it. is respectfully requested
             that I be afforded "liberal construction" upon the -proceedings and      n~t   be held
             to the same standards as that of a licensed and practicing attorney, and that
             my updated status report be liberally read and interpret(?d to raise the strong-
             est arguments they ·suggest pursuant to the authority of Burgos v. Hopkins, 14 F.
             3d 787, 790 [2nd Cir. 1994) (according, Elliot v. Brosom, 872 F.2d 20, 21-22
             2nd Cir. 1989)); a1so, see: Haines v. Kerner, 404   u.s.   519 (1972).




                                                                     Respectfully submitted,



                                                                     William M. Allen, Jr. pro se



                                                     3
          Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 36 of 37




                                                               August 25, 2019




Mr. William M. Allen, Jr. #03A4303
Sullivan Correctional Facility
P.O. Box 116, Loe. AN/137
Fallsburg, NY 12733-0116




Chambers of the Honorable Shawndya L. Simpson
Supreme Court, Bronx County
Bronx County Hall of Justice
265 E. 16lst Stre~t
Bronx, New York 10451




                                         Re:   People v • . William Allen
                                               Indictment Number 623/83



Your Honor,

     On July 25, 2018 this defendant filed a pro se CPL Section 440.30 (1-a)
motion and on or about December 28,. 2018 Assistant District Attorney T. Charles
Won filed a response (Affirmation In Opposition) to said pro se motion.       To
this day defendant has not received ya.ir Honor's decision in reference to defen-
dant's prose CPL Section 440.30·(1-a) motion and ADA T. Charles Won Affirmation
In Opposition motion.   Judge Simpson, defendant is making this respectful !'€qt.ES!:
for the following reasons:


1.   Defendant has a Federal Habeas Corpus petition under USC Section 2254 in the
     Southern District of the United States District Court in New York County.
     Said "2254" has been held in abeyance since. June of · 2010, which is based
     completely on this defendant's direct appeals from the New York State
     Courts, [i.e. lower Courts in New York County, Appellate Division First
     Judicial Department and New· York State Court of Appeals].
.,              Case 1:09-cv-05832-LTS Document 42 Filed 10/06/20 Page 37 of 37




     2.   In October of 2012 defendant's court appointed attorney (Jan Hoth, Esq.)
          had filed a CPL Section 440.30 (1-a) motion on defendant 1 s behalf and it
          took . the office of the District Attorney Bronx County [i.e. ADA T. Charles
          Won] over five (5) years to notify this defendant through defense counsel
          that said requested DNA evidence to be retested was lost or could not be
          found.     Which Sgt. Ralph Charles of the Bronx Borough Property Clerk 1 s
          Office had already came to this conclusion approximately seven (7) months
          after the initial filing of defendant's CPL Section 440.30 (1-a) in October
          of 2012.


     3.   Your Honor, it has been over nine ( 9 ). years since this defendant 1.s Federal°
          Habeas Corpus has been held in abeyance and during that time defendant has
          filed a pro se CpL Section 440.10 motion and was granted a CPL Section 440.
          10 hearing on October 18, 2011 in New York County Supreme Court, 111 Centre
          St. , therefore, receiving my decision from the hearing Jirl;e [ 'Ihe: f:l::XDrable:11tlene
          D. Goldberg] in March of 2012.



           Therefore, defendant is making a respectful inquiry as to the status of
     defendant 1 s prose CPL Section 440.30 (1-a) motion so I wili know what to tell
     my federal Judge (The Honorable Laura Taylor Swain) .who is presiding over this
     defendant's "Memo Endorsed September       L 2019 Update Status Report".         Judge
     Simpson, your help as to informing this defendant of said status would be truly
     respected and very deeply appreGiated.


                                                                  Respectfully,



                                                                  William M. Allen, Jr. Pro .se
                                                                  Defendant



     cc: Honorable Laura Taylor Swain, USDCSD
         wmajr
